Title: To James Madison from the Senate (Abstract), 2 March 1805
From: the Senate
To: Madison, James


2 March 1805. “Resolved, that the secretary of state be directed to lay before this house at the next meeting of Congress, such laws of Great Britain as impose any higher or greater duties on the exportation of Goods, wares and merchandise, to the United States, than are imposed on similar goods, wares and merchandise, when exported to the nations of Europe: and also to report the amount, in sterling money, of the exports to the United States, from Great Britain and Ireland, for the years 1802, 1803, and 1804, on which such duties are charged.”
